DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 
2.  	The preliminary amendment filed 16 June 2020, in which claims 1-2, 6-7, and 12 were amended, is acknowledged and entered.
Claim Interpretation
3.	Claims 19-20 are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Election/Restriction
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to methods, classified in G01N 27/26.
II. Claims 19-20, drawn to systems, classified in G01N 27/327.The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the system of Invention II can be used to bind small molecules to the biofilm.

5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a)/pre-AIA  first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

7.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

8.	During a telephone conversation with Cynthia L. Pillote on 18 July 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Claims 1-18 are under prosecution.

Specification and Citations of Prior Art
12.	It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
13.	Claim 12 is objected to because of the following informalities:  claim 12 contains the text “more of-an open” in line 5 of the claim, which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004).
Regarding claim 1, Min et al teach methods of measuring microbial activity, in the form of biochemical oxygen demand comprising the steps of providing a reference electrode and a measurement (i.e., sensor) electrode in an environment, in the form of a sample (Abstract and Figure 1).  The sensor electrode comprises a biofilm (paragraph 0079), in the form of bacteria attached to the sensor electrode (i.e., anode; paragraph 0059).  Min et al teach the detection of an open circuit voltage between the reference and measurement electrodes (paragraph 0136), and that the methods have the added advantage of allowing continuous operation (paragraph 0140).  Thus, Min et al teach the known techniques discussed above.
	Min et al do not teach the measurement electrodes are inert.
	However, Papavinasam et al teach methods utilizing inert sensor (i.e., measurement) and reference electrodes (column 3, lines 25-45),  the sensor electrode having a biofilm, in the form of a microbial layer, immobilized thereon (column 6, lines 35-60).  Papavinasam et al teach the methods identify microbial (i.e., microbiological) activity in an environment, and have the added advantage of allowing detection on a real time basis (column 3, lines 10-25).  Thus, Papavinasam et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Min et al and Papavinasam et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing continuous operation as explicitly taught by Min et al (paragraph 0140) and allowing real time detection as explicitly taught by Papavinasam et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful wit biofilm electrodes.
	Regarding claim 2, the method of claim 1 is discussed above.  Min et al teach each electrode (i.e., sensor electrode) is measure against an (i.e., one) reference electrode (paragraph 0145).
	Regarding claim 3, the method of claim 1 is discussed above.  Papavinasam et al teach methods utilizing inert reference electrodes (column 3, lines 25-45).
Regarding claim 8, the method of claim 1 is discussed above.  Papavinasam et al teach temporary electron acceptors, in the form of ferrocene derivatives mixed with the biofilm (column 5, lines 35-65). Min et al teach also teach charge (i.e., electron)  acceptors (paragraphs 0058-0060).
Regarding claim 9, the method of claim 1 is discussed above.  Papavinasam et al teach a calibration step (column 8, lines 45-60). 
Regarding claim 11, the method of claim 1 is discussed above.  Min et al teach the temperature is controlled (paragraph 0129); thus, it would have been obvious to measure the temperature in order to maintain control over the temperature.

17.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004) as applied to claim 1 above, and further in view of Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001).
	Regarding claims 4 and 6, the method of claim 1 is discussed above in Section 16.
Neither Min et al nor Papavinasam et al teach the reference electrode comprise an attached biofilm (i.e., claim 6) or explicitly teach separation of the reference and measurement electrodes (i.e., claim 4).
	It is noted that the limitation of “another” biofilm is interpreted as encompassing a separate film from that of the measurement electrodes (i.e., the claims do not require a single continuous film that coats all electrodes) that not necessarily a different organism.
	However, Shen teaches methods utilizing coated reference electrodes, wherein the coating comprises an immobilized microbe (paragraph 0033).  Shen et al teach a measurement (i.e., “work”) electrode 200 and a reference electrode 210, which are separated (i.e., claim 4) and each coated (i.e., claim 6; paragraphs 0022 and 0033 and Figure 4C), which has the added advantage of being produced quickly and at low cost (Abstract).  Thus, Shen teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Shen with Min et al and Papavinasam et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing quick and low cost production as explicitly taught by Shen (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Shen could have been combined with Min et al and Papavinasam et al predictable results because the known techniques of  Shen predictably result in techniques useful with biofilm electrodes.

18.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004) as applied to claim 1 above, and further in view of Nuzzo et al (U.S. Patent Application Publication No. US 2005/0233198 A1, published 20 October 2005).
Regarding claims 5 and 7, the method of claim 1 is discussed above in Section 16.
While  Min et al teach dissolved oxygen receives charges; i.e., oxygen in a chamber (i.e. the environment) is reduced (paragraphs 0003 and 0065), neither Min et al nor Papavinasam et al teach the reference electrode is connected to the claimed conduit (i.e., claim 5) or the oxygen is dissolved (i.e., claim 7).
However, Nuzzo et al teach methods utilizing reference electrodes exposed to two different environments via channels (i.e., claim 5; paragraph 0081 and Figure 6B), which have the added advantage of allowing improved performance when relying on a gaseous reactant (paragraph 0080), including oxygen (paragraph 0005), which is dissolved (i.e., claim 7) in the environment (i.e., a solution; paragraph 0072).  Thus, Nuzzo et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Nuzzo et al with Min et al and Papavinasam et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing improved performance with gaseous reactants as explicitly taught by Nuzzo (paragraph 0080).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Nuzzo et al could have been combined with Min et al and Papavinasam et al predictable results because the known techniques of Nuzzo et al predictably result in techniques useful with gaseous reactions with electrodes.


19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004) as applied to claim 1 above, and further in view of Van Sin et al (U.S. Patent No. 5,346,604, issued 13 September 1994) and either Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010).
	Regarding claim 10, the method of clam 1 is discussed above in Section 16.
	While Papavinasam et al teach a calibration step (column 8, lines 45-60), neither Min et al nor Papavinasam et al teach calibration of the reference electrode using metabolic gases.
	However, Van Sin et al teach methods of detecting gaseous oxygen (Abstract) wherein the reference electrode is calibrated sing material that dwells at the electrode location, which has the added advantage of allowing instant calibration (column 4, lines 30-45).  Thus, Van Sin et al teach the known techniques discussed above.
Neither Min et al, Papavinasam et al, nor Van Sin et al teach the generate of the metabolic gas (e.g., oxygen) at the reference electrode (e.g., via an attached biofilm).
	However, Shen teaches methods utilizing coated reference electrodes, wherein the coating comprises an immobilized microbe (paragraph 0033).  Shen et al teach a measurement (i.e., “work”) electrode 200 and a reference electrode 210, which are  coated (paragraphs 0022 and 0033 and Figure 4C), which has the added advantage of being produced quickly and at low cost (Abstract).  Thus, Shen teaches the known techniques discussed above.
Cho et al teach methods wherein a biofilm covers both a reference electrode and a measurement (i.e., working) electrode (Figure 24), which has the added advantage of providing a fixed amount of microorganisms with functional metabolic activities for the sensor lifetime (paragraph 0109).
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of with Min et al and Papavinasam et al with the teachings of Van Sin et al and either Shen or alternatively, Cho et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing instant calibration as explicitly taught by Van Sin et al (column 4, lines 30-45) and either quick and low cost production as explicitly taught by Shen (Abstract) or, alternatively, providing a fixed amount of microorganisms with functional metabolic activities for the sensor lifetime as explicitly taught by Cho et al (paragraph 0109).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Van Sin et al and either Shen or alternatively, Cho et could have been combined with Min et al and Papavinasam et al predictable results because the known techniques of the cited references predictably result in techniques useful with biofilm electrodes.



20.	Claims 12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010).
Regarding claim 12, Min et al teach methods of measuring microbial activity, in the form of biochemical oxygen demand comprising the steps of providing a reference electrode and a measurement (i.e., sensor) electrode in an environment, in the form of a sample (Abstract and Figure 1), as well as a plurality of sensor electrodes (Figure 5 and paragraph 0085).  The sensor electrodes comprise a biofilm (paragraph 0079), in the form of bacteria attached to the sensor electrodes (i.e., anode; paragraph 0059).  Min et al teach each electrode (i.e., sensor electrode) is measured against an (i.e., one) reference electrode (paragraph 0145). Min et al teach the detection of an open circuit voltage between the reference and measurement electrodes (paragraph 0136), and that the methods have the added advantage of allowing continuous operation (paragraph 0140).  Thus, Min et al teach the known techniques discussed above.
Min et al do not teach the reference electrode and the measurement electrodes each comprise an attached biofilm.
It is noted that the limitation of “a” biofilm is interpreted as encompassing a separate film from that of the measurement electrodes (i.e., the claims do not require a single continuous film that coats all electrodes) that not necessarily a different organism.
	However, Shen teaches methods utilizing coated reference electrodes, wherein the coating comprises an immobilized microbe (paragraph 0033).  Shen et al teach a measurement (i.e., “work”) electrode 200 and a reference electrode 210, which are separated and each coated (paragraphs 0022 and 0033 and Figure 4C), which has the added advantage of being produced quickly and at low cost (Abstract).  Thus, Shen teaches the known techniques discussed above.
Alternatively, if the claimed “a biofilm” in interpreted as the same biofilm, Cho et al teach methods wherein a biofilm covers both a reference electrode and a measurement (i.e., working) electrode (Figure 24), which has the added advantage of providing a fixed amount of microorganisms with functional metabolic activities for the sensor lifetime (paragraph 0109).
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of with Min et al with Shen or alternatively, Cho et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing continuous operation as explicitly taught by Min et al (paragraph 0140)  and either quick and low cost production as explicitly taught by Shen (Abstract) or, alternatively, providing a fixed amount of microorganisms with functional metabolic activities for the sensor lifetime as explicitly taught by Cho et al (paragraph 0109).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Min et al and Shen or, alternatively, Cho et al could have been combined predictable results because the known techniques of the cited references predictably result in techniques useful with biofilm electrodes.
Regarding claim 14, the method of claim 12 is discussed above.  Min et al teach each electrode (i.e., sensor electrode) is measured against an (i.e., one) reference electrode (paragraph 0145).
Regarding claim 17, the method of claim 12 is discussed above.  Min et al teach microbial oxidations take place under either anaerobic or aerobic conditions (paragraph 0003).  Thus, it would have been obvious that either anaerobic or aerobic conditions could be determined based on the choice of oxidant.
Regarding claim 18, the method of claim 12 is discussed above.  Shen teaches detection of substrate concentrations (paragraph 0001).

21.	Claims 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010) as applied to claim 12 above, and further in view of Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004).
It is noted that while claims 17-18 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 13, 15, and 17-18, the method of claim 12 is discussed above in Section 20.
	While Min et al teach also teach charge (i.e., electron)  acceptors (paragraphs 0058-0060), neither Min et al, Shen, nor Cho et al teach the acceptors are in the biofilm (i.e., claim 15), measurement electrodes that are inert (i.e., claim 13), or concentration detection (i.e., claim 18).
However, Papavinasam et al teach methods utilizing inert sensor (i.e., measurement) and reference electrodes (i.e., claim 13; column 3, lines 25-45), the sensor electrode having a biofilm, in the form of a microbial layer, immobilized thereon (column 6, lines 35-60).   Papavinasam et al teach temporary electron acceptors, in the form of ferrocene derivatives mixed with the biofilm (i.e., claim 15; column 5, lines 35-65), as well as the detection of the concentration of a substrate, in the form of sulfide (i.e., claim 18; column 8, lines 45-60).  Papavinasam et al teach the methods identify microbial (i.e., microbiological) activity in an environment (column 3, lines 10-25), including detection under either anaerobic or aerobic conditions (i.e., claim 17; column 3, lines 10-25).  Papavinasam et al also teach the methods have the added advantage of allowing detection on a real time basis (column 3, lines 10-25).  Thus, Papavinasam et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Papavinasam et al with those of Min et al and Shen (or, alternatively, Cho et al) to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of fallowing real time detection as explicitly taught by Papavinasam et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful with biofilm electrodes.
	
22.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010) as applied to claim 12 above, and further in view of Nuzzo et al (U.S. Patent Application Publication No. US 2005/0233198 A1, published 20 October 2005).
Regarding claim 16, the method of claim 12 is discussed above in Section 20.
Neither Min et al, Shen, nor Cho et al teach the reference electrode is connected to the claimed conduit.
However, Nuzzo et al teach methods utilizing reference electrodes exposed to two different environments via channels (paragraph 0081 and Figure 6B), which have the added advantage of allowing improved performance when relying on a gaseous reactant (paragraph 0080).  Thus, Nuzzo et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Nuzzo et al with those of Min et al and Shen (or, alternatively, Cho et al) to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing improved performance with gaseous reactants as explicitly taught by Nuzzo (paragraph 0080).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Nuzzo et al could have been combined with Min et al and Shen (or, alternatively, Cho et al) predictable results because the known techniques of Nuzzo et al predictably result in techniques useful with gaseous reactions with electrodes.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

24.	Claims 1-3, 5, 9-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,656,116 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim contain the same limitations; e.g., reference electrodes in environments, inert electrodes, biofilm, temperature measurements, concentration determination, etc.  Any additional limitations of the ‘116 claims are encompassed by the open claim language “comprising” found in the instant claims.

25.	Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,656,116 B2 as applied to claim 1 above, and further in view of Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) based on the citations and rationale provided above.

26. 	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,656,116 B2 as applied to claim 1 above, and further in view of Nuzzo et al (U.S. Patent Application Publication No. US 2005/0233198 A1, published 20 October 2005) based on the citations and rationale provided above.

27.	Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,656,116 B2 as applied to claims 1 and 12 above, and further in view of Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004) based on the citations and rationale provided above.

28.	Claims 1-3, 8-9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010).
Both sets of claims are drawn to reference electrodes in environments, inert electrodes, biofilms, etc.  Any additional limitations of the ‘196 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘196 claims do not require measuring an open circuit voltage.
However, Min et al teach this limitation, as well as the additional limitations and rationale for combining as discussed above. 
This is a provisional nonstatutory double patenting rejection.

28.	Claims 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) as applied to claim 1 above, and further in view of Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

29.	Claims 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) as applied to claim 1 above, and further in view of Nuzzo et al (U.S. Patent Application Publication No. US 2005/0233198 A1, published 20 October 2005) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.
30.	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) as applied to claim 1 above, and further in view of Van Sin et al (U.S. Patent No. 5,346,604, issued 13 September 1994) and either Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


31.	Claims 12-14 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010).
Both sets of claims are drawn to reference electrodes in environments, inert electrodes, biofilm, temperature measurements, concentration determination, etc.  Any additional limitations of the ‘196 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘196 claims do not require measuring an open circuit voltage or biofilms on the reference electrodes.
However, Min et al and Shen (or, alternatively, Cho et al) teach these limitations, as well as the additional limitations and rationale for combining as discussed above. 
This is a provisional nonstatutory double patenting rejection.

32.	Claims 15 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010) as applied to claim 12 above, and further in view of Papavinasam et al (U.S. Patent No. 6,673,222 B1, published 6 January 2004) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.






33.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/920,196 in view of Min et al (U.S. Patent Application Publication No. US 2010/0178530 A1, published 15 July 2010) and Shen (U.S. Patent Application Publication No. US 2001/0024804 A1, published 27 September 2001) or, alternatively, Cho et al (U.S. Patent Application Publication No. US 2010/0175821 A1, published 15 July 2010) as applied to claim 12 above, and further in view of Nuzzo et al (U.S. Patent Application Publication No. US 2005/0233198 A1, published 20 October 2005) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
34. 	No claim is allowed.
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634